Cite as: 586 U. S. ____ (2019)           1

                     ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
        LARRY LAMONT WHITE v. KENTUCKY
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME
                 COURT OF KENTUCKY
            No. 17–9467. Decided January 14, 2019

   The motion of petitioner for leave to proceed in forma
pauperis and the petition for a writ of certiorari are
granted. The judgment is vacated, and the case is re-
manded to the Supreme Court of Kentucky for further
consideration in light of Moore v. Texas, 581 U. S. ___
(2017).
   JUSTICE ALITO, with whom JUSTICE THOMAS and
JUSTICE GORSUCH join, dissenting.
   The Court grants, vacates, and remands this case in
light of Moore v. Texas, 581 U. S. ___ (2017). But Moore
was handed down on March 28, 2017—almost five months
before the Supreme Court of Kentucky reached a decision
in this case. I would accordingly deny the petition for the
reasons previously stated in my dissent in Kaushal v.
Indiana, 585 U. S. ___, ___ (2018), and in Justice Scalia’s
dissenting opinion in Webster v. Cooper, 558 U.S. 1039,
1040 (2009).